Citation Nr: 0703729	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  06-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for restrictive 
airway disease, histoplasmosis and lung disability, claimed 
as residuals of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from January 1955 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 2006, the veteran's motion to advance this case on 
the docket was granted pursuant to 38 C.F.R. § 20.900(c) 
(2006).

The issue on appeal was before the Board in July 2006 when it 
was remanded to cure a procedural defect and for additional 
evidentiary development.  

The reopened claim of entitlement to service connection for 
restrictive airway disease, histoplasmosis and lung 
disability claimed as residuals of asbestos exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1994 rating decision determined 
that new and material evidence had not been received to 
reopen the a claim of entitlement to service connection for 
restrictive airway disease, histoplasmosis and lung 
disability, claimed as residuals of asbestos exposure

2.  The evidence received since the October 1994 rating 
decision bears directly or substantially upon the issue of 
entitlement to service connection for restrictive airway 
disease, histoplasmosis and lung disability, is not 
duplicative or cumulative in nature and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision which determined that 
new and material evidence has not been received to reopen a 
claim of entitlement to service connection for restrictive 
airway disease, histoplasmosis and lung disability, claimed 
as residuals of asbestos exposure, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the October 1994 
rating decision is new and material, and the claim of 
entitlement to service connection for restrictive airway 
disease, histoplasmosis and lung disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim of entitlement to service 
connection for lung disabilities due to exposure to asbestos 
in August 1982.  In December 1982, the RO denied service 
connection for histoplasmosis and residuals of exposure to 
asbestos.  

In November 1983, the Board affirmed the RO's December 1982 
decision.  The pertinent evidence of record at that time was 
the veteran's service medical records and a report of a 
November 1982 VA examination.  The service medical records 
indicated that the veteran was found to be without pertinent 
abnormalities at the time of his enlistment examination in 
January 1955.  A subsequent January 1955 chest X-ray was 
negative.  An October 1957 chest X-ray revealed hilar 
calcifications which were not considered disabling.  The 
service medical records also revealed intermittent treatment 
for various disorders including upper respiratory complaints.  
The lungs and chest were normal at the time of the separation 
examination in January 1959.  A chest X-ray revealed 
lobulation of both hilar areas with multiple calcific 
densities within the lobulated areas.  Tuberculin and 
histoplasm tests were both positive.  The diagnosis was 
probable histoplasmosis.  The report of the November 1982 VA 
examination included a diagnosis of consider possible chronic 
obstructive pulmonary disease and it was recommended that 
pulmonary tests be performed.  The Board's pertinent finding 
was that bilateral hilar nodes with calcification were not 
the result of exposure to asbestos and the veteran did not 
have a lung disease which could reasonably be related to 
exposure to asbestos during service.  The Board's decision is 
final.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In March 1994, the veteran attempted to reopen the claim.  
Additional evidence was received in the form of written 
statements from the veteran, and a report of a May 1994 VA 
examination.  The written statements include the veteran's 
opinion that he had respiratory disorders due to asbestos 
exposure during his military service.  The May 1994 VA 
examination report included a pertinent impression of history 
of asbestos exposure without clinical or radiographic 
evidence  of asbestos or other pneumoconiosis at the time of 
the examination.  There was no evidence of shortness of 
breath at rest and no clinical evidence to support a 
diagnosis of asbestosis.  

In an October 1994 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a respiratory condition 
as secondary to asbestos exposure.  The RO found that the 
veteran had presented no evidence to substantiate his claimed 
asbestos exposure and no evidence to show that he actually 
had a respiratory condition related to asbestos exposure.  
The veteran submitted a notice of disagreement with the RO's 
March 1994 rating decision in October 1994.  A statement of 
the case was issued in October 1994.  The veteran failed to 
perfect his appeal by the timely submission of a substantive 
appeal. 38 C.F.R. §§  20.202, 20.302.   The October 1994 
rating decision is final.  38 C.F.R. § 20.1103.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant submitted his current claim in October 2004, 
the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The "benefit of the 
doubt doctrine" does not apply to the preliminary question as 
to whether new and material evidence has been received to 
reopen a claim.  Martinez v. Brown, 6 Vet. App. 462 (1994).

In October 2004, the veteran submitted correspondence 
indicating his desire to reopen the claim of entitlement to 
service connection for a respiratory condition claimed as 
secondary to asbestos exposure.

The additional evidence received subsequent to the October 
1994 rating decision consists of written statements from the 
veteran, VA clinical records, a copy of a newspaper article, 
a copy of a private X-ray and a copy of what appears to be a 
clinical record from a private physician.  

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for restrictive airway disease, histoplasmosis and 
lung disability, claimed as residuals of asbestos exposure.  

The veteran's written statements again include his opinion 
that he currently has a respiratory disability which was due 
to his in-service asbestos exposure as well as post-service 
exposure.  This evidence is duplicative of the veteran's 
previous assertions which were considered at the time of the 
prior final decisions.  This evidence is not new and 
material.  

The newspaper article deals with dangers of asbestos exposure 
but does not mention the veteran by name or indicate in any 
way that he was exposed to asbestos during active duty or 
that he has a current respiratory disability which was due to 
his active duty service including exposure to asbestos.  This 
evidence is not new and material as it does not indicate that 
the veteran specifically has a current lung disability which 
was due to asbestos exposure during his active duty service.  

An April 1975 report of a chest X-ray includes a conclusion 
"evidence of active intrathoracic disease."  This evidence 
is new as it was not of record at the time of the prior final 
denial.  It is also material, in that it indicates the 
presence of some sort of chest disability.  

An October 2004 VA clinical record includes the annotation 
that the veteran had significant asbestos exposure in the 
Navy.  The pertinent assessment was history of significant 
asbestos exposure.  This evidence is not new and material.  
The fact that the veteran has reported that he had 
significant asbestos exposure while on active duty was 
already of record at the time of the prior final denial.  A 
respiratory disorder was not diagnosed.  This evidence does 
not include a diagnosis of a currently existing respiratory 
disorder which is linked to the veteran's active duty 
service.  

An August 1976 Certificate of Medical Examination indicates 
that examination of the veteran's  respiratory tract was 
normal at that time.  A respiratory disorder was not 
diagnosed.  This evidence is not new and material as it does 
not indicate that the veteran has a current respiratory 
disability which was linked to his active duty service, 
including asbestos exposure.  

A copy of a document dated in August 2005 includes the 
annotation that it has been determined as a result of toxic 
exposures during Navy service, including especially heavy 
intermittent asbestos exposures and beryllium exposures, that 
the veteran had restrictive lung disease.  The document seems 
to indicate that pulmonary function testing, a chest X-ray 
and a computed tomography scan of the lungs had been 
performed.  The document then includes the annotation that on 
the basis of the new results, please write Dr. S. for copies 
of the actual tests performed and explanations.  As noted 
above, for the purposes of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds 
this evidence new and material.  The evidence includes 
language indicating the current existence of a respiratory 
disorder which was due to the veteran's exposure to asbestos 
while on active duty.  The veteran has alleged that the 
document is a clinical record from J.C.S., M.D.  The Board 
finds this evidence is new and material.  

The Board finds that some of the evidence which was received 
subsequent to the October 1994 rating decision bears directly 
or substantially upon the issue of entitlement to service 
connection for restrictive airway disease, histoplasmosis and 
lung disability and is not duplicative or cumulative in 
nature and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Board finds that, prior to de novo adjudication of the 
reopened claim of entitlement to service connection for 
restrictive airway disease, histoplasmosis and lung 
disability, claimed as residuals of asbestos exposure, 
additional evidentiary development is required.  Such 
development is set out in the remand portion of the decision 
below.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
Board need not consider the question of VCAA compliance in 
the case presently before the Board since there is no 
detriment to the appellant in light of the reopening of the 
claim and remand directed by this decision.  Any VCAA 
deficiencies will be addressed by the AMC or RO while the 
issue on appeal is back before it as a result of this remand.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for restrictive airway 
disease, histoplasmosis, and lung disability, claimed as 
residuals of asbestos exposure, has been reopened.  The 
appeal is granted to that extent only.  

REMAND

The veteran has claimed that he currently experiences a lung 
disability which was due to his exposure to asbestos while on 
active duty.  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

The Board notes the evidence of record indicates that the 
veteran served in the United States Navy as a MM2 which 
presumably is a Machinist Mate Second Class.  He has alleged 
that he was exposed to asbestos while performing his duties 
in the Navy.  While there is no direct evidence that the 
veteran was exposed to asbestos during active duty, it is 
plausible that such exposure occurred based on the veteran's 
military occupational specialty.  The Board notes that VA 
development procedures for asbestos exposure, as set out 
above, indicate that even brief exposure of asbestos to a 
bystander could be sufficient to incur disability. 

Additionally, there is some evidence of record of the current 
existence of respiratory disability.  The clinical record 
dated in August 2005 which is purportedly from J.C.S., M.D., 
includes a diagnosis of restrictive lung disease which was 
apparently attributed to the veteran's asbestos exposure as 
well as to beryllium exposure.  The probative value of this 
document is lessened in that it initially appears to be a 
clinical record by the physician but by the end of the 
document, it indicates that the physician should be contacted 
for copies of the actual test results "not in the file."  
The record also includes the annotation that "what you need 
to do is write [to two different VA employees]."  It is not 
apparent why a physician would produce such a document.  
Furthermore, there is no evidence of record to demonstrate 
that the veteran was exposed to beryllium while on active 
duty.  It is not apparent to the Board to what extent the 
fact that the veteran was supposedly exposed to beryllium had 
on the diagnosis.  Additionally, the underlying clinical 
testing which was referenced in this document and used as a 
basis for the diagnosis has not been associated with the 
claims file.  There also is no evidence indicating that the 
examiner had access to and had reviewed the veteran's claims 
file when determining that there was a link between a current 
respiratory disability and the veteran's active duty service.  

There is some evidence of record indicating that the veteran 
is receiving medication for respiratory problems.  The 
veteran submitted a document from his health insurance 
provider which references treatment with Proventil and 
Ventolin.  The Board notes that both these medications are 
used to treatment respiratory disorders.  It is not apparent 
to the Board when these medications were prescribed, by whom 
they were prescribed, or for whom they were prescribed.  
However, based on the benefit of the doubt, the Board will 
assume for the purposes of this remand that the medication 
was prescribed for treatment of respiratory problems of the 
veteran.  

The Board finds, therefore, that there is some evidence of a 
current respiratory disability and some evidence which links 
asbestos exposure to the veteran's active duty service.  

The Board further notes that the veteran has reported in a 
statement, which was received in October 2004, that he was 
exposed to asbestos while serving on active duty and was also 
exposed to the substance after his discharge.  There is no 
medical opinion of record which accounts for the veteran's 
post-service asbestos exposure when attempting to determine 
the etiology for any lung disorder.  A history of asbestos 
exposure during active duty and thereafter should be 
obtained.  

The service medical records document that, in January 1959, a 
chest X-ray revealed lobulation of both hilar areas with 
multiple calcific densities within the lobulated areas.  No 
opinion has been obtained to determine if the veteran has a 
currently existing respiratory disorder on a direct basis.  

The Board finds that a VA examination is required to 
determine the nature, extent, and etiology of the veteran's 
claimed lung disability.

The Board notes that attempts had been made to obtain the 
medical records from J.C.S., M.D., in the past without 
success.  In August 2005, a request was sent to the 
physician's office but the addressed used by the RO was 
incomplete - the RO left off from the address the unit 
designation "C."  It is not apparent if Dr. J.C.S. received 
this letter based on the faulty address but it was not 
returned as undeliverable by the Post Office.  In July 2006, 
the veteran was sent a letter by the RO requesting that he 
complete a consent form to obtain the physician's records.  
The veteran never completed the consent form.  The Board 
finds that, as the issue on appeal is being remanded for a VA 
examination, another attempt should be made to obtain the 
treatment records from Dr. J.C.S. and associate them with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he complete a VA Form 21-4141, 
Authorization and Consent to Release 
Information, for Dr. J.C.S.  If the 
necessary release is secured, these 
records should be obtained and associated 
with the claims file, if possible.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of all currently present 
pulmonary disorders.  A complete history 
should be elicited, to include any 
history of asbestos exposure before and 
after the veteran's military service.  
The examiner should identify all 
currently present pulmonary disorder(s).  
After reviewing the claims file and 
examining the veteran and performing any 
required testing, including chest X-rays, 
the examiner should indicate whether it 
is at least as likely as not (a 50 
percent or higher degree of probability) 
that any current chronic respiratory 
disability is causally related to 
service, including asbestos exposure 
during service.  For purposes of this 
decision, it should be assumed that the 
veteran had at least brief exposure to 
asbestos while on active duty.  The 
examiner should specifically address 
whether the veteran has pleural 
abnormalities or restrictive pulmonary 
disease due to asbestos exposure and the 
impact of any post service asbestos 
exposure.  The examiner should provide 
the rationale for all opinions expressed, 
to include a discussion of other 
pertinent evidence of record where 
indicated.

3.  After completion of the above and any 
additional development of the evidence 
that may be deemed necessary, review the 
record and determine if the veteran's 
claim can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


